In the Supreme Court of Georgia



                                Decided: February 15, 2022


              S21A0983. SANDERS v. THE STATE.


     BETHEL, Justice.

     In this granted interlocutory appeal, Kelly Sanders challenges

the denial of her special demurrer as to the six-count second

indictment against her, arguing that it is insufficient in a number of

ways. After Sanders filed her notice of appeal from the denial of her

special demurrer, the State indicted Sanders a third time, and the

trial court entered orders of nolle prosequi as to the first and second

indictments. The State argues that because Sanders was indicted a

third time and the trial court purported to dismiss the second

indictment that is the subject of this appeal, Sanders’ appeal is moot.

We disagree that Sanders’ appeal is moot. Rather, the purported

order of nolle prosequi with respect to the second indictment was a

nullity. We further conclude that Counts 2, 4, and 5 of the second
indictment are subject to a special demurrer. However, we hold that

Counts 1, 3, and 6 are not subject to a special demurrer on the

grounds argued by Sanders in her appeal. Accordingly, we affirm in

part and reverse in part. 1

                             Procedural History

      1. The victim in this case, Eugene Singletary, was shot and

killed on January 22, 2018. On April 18, 2018, a Gwinnett County

grand jury indicted Sanders for felony murder predicated on

conspiracy to commit possession of methamphetamine, conspiracy

to commit possession of methamphetamine, conspiracy to commit

aggravated      assault,     criminal       solicitation,   and     trafficking




      1 We note that the district attorney in this case initially asserted only
that we should dismiss the appeal as moot and failed to file any briefing on the
question that the Court posed in granting an appeal until after being explicitly
directed to do so and only after oral argument occurred. Failure to file a brief
addressing the merits of the case before the scheduled oral argument of the
case deprived opposing counsel and the Court of the opportunity to address the
State’s merits arguments. We admonish the district attorney to be mindful of
his duty to represent the interests of the State before the appellate courts. See
OCGA § 15-18-6 (6) (duties of district attorneys include “[t]o attend before the
appellate courts when any criminal case emanating from their respective
circuits is tried, to argue the same, and to perform any other duty therein
which the interest of the state may require.”).

                                        2
methamphetamine or amphetamine (the “First Indictment”).2

Sanders filed a special demurrer to the First Indictment on May 10,

2018, but the trial court never held a hearing regarding that

demurrer. 3

      On February 26, 2020, a Gwinnett County grand jury re-

indicted Sanders for two counts of felony murder predicated on

conspiracy to commit aggravated assault and conspiracy to commit

armed robbery (Counts 1 and 2, respectively); conspiracy to commit

aggravated assault (Count 3); conspiracy to commit armed robbery

(Count 4); criminal solicitation (Count 5); and trafficking

methamphetamine or amphetamine (Count 6) (the “Second

Indictment”). On January 12, 2021, Sanders filed a special demurrer

to the Second Indictment, 4 which the trial court summarily denied


      2 The First Indictment jointly charged Sanders with Chaz Conley, but
Sanders moved to sever on May 10, 2018. The trial court granted the motion
on December 5, 2019. Conley ultimately pled guilty to voluntary manslaughter
and aggravated assault under the First Indictment. His case is not part of this
appeal.
      3 Sanders also filed a motion to dismiss the First Indictment on March 9,

2020. The trial court denied the motion on March 10, 2020.
      4 Sanders filed a separate special demurrer to the Second Indictment on

July 23, 2020, but that special demurrer is not at issue in this case. After a

                                      3
on January 22, 2021. Sanders filed a request for a certificate of

immediate review on January 25, 2021, and the trial court granted

and filed both the certificate of immediate review and an amended

certificate of immediate review that same day. This Court granted

Sanders’ application for interlocutory appeal on March 11, 2021. On

March 17, 2021, Sanders filed a notice of appeal directed to this

Court, which she amended on March 19, 2021.

      On May 26, 2021, a Gwinnett County grand jury re-indicted

Sanders for felony murder, conspiracy to commit aggravated

assault, criminal solicitation, and trafficking methamphetamine or

amphetamine. On June 9, 2021, the State moved the trial court to

enter an order of nolle prosequi as to the First Indictment, and the

trial court did so that day. On June 21, 2021, the State moved the

trial court to enter an order of nolle prosequi as to the Second



hearing, the trial court denied the July 23 special demurrer on October 29,
2020. On November 5, 2020, Sanders filed a request for a certificate of
immediate review with regard to that order. The trial court issued the
certificate but did not file it within ten days after entry of the order denying
the special demurrer. Accordingly, we deemed the certificate of immediate
review untimely and dismissed Sanders’ application for interlocutory appeal
on December 17, 2020, in case number S21I0472.
                                       4
Indictment, which it did that same day.

     2. As a preliminary matter, the State argues that Sanders’

appeal is now moot because the trial court entered an order of nolle

prosequi as to the Second Indictment after Sanders filed her notice

of appeal. We disagree.

     A notice of appeal generally divests the trial court of

jurisdiction to alter the judgment or order that is being appealed.

See Ricks v. State, 303 Ga. 567, 568 (814 SE2d 318) (2018) (noting

that where a notice of appeal remains pending, the appeal acts as

supersedeas so that the trial court lacks jurisdiction to consider a

motion challenging the same judgment on appeal, and the trial

court’s ruling is a nullity necessitating vacating the trial court

order); Peterson v. State, 274 Ga. 165, 171 (6) (549 SE2d 387) (2001)

(“A notice of appeal divests the trial court of jurisdiction to alter a

judgment while appeal of that judgment is pending.”); see also Styles

v. State, 245 Ga. App. 90, 92 (537 SE2d 377) (2000) (Blackburn, P.J.,

concurring specially) (explaining that the “loss of jurisdiction”

resulting from an appeal in a criminal case applies to all

                                  5
“proceedings which either require a ruling on the matters on appeal

or directly or indirectly affect such matters”), abrogated on other

grounds by Islamkhan v. Khan, 299 Ga. 548, 552 n.7 (787 SE2d 731)

(2016).

     The scope of the supersedeas effect upon filing a notice of

appeal is governed by different statutes. Under OCGA § 5-6-34 (b),

the filing of the notice of appeal after the grant of an interlocutory

application acts as a supersedeas, meaning the order appealed from

cannot go into effect. See OCGA § 5-6-34 (b) (providing that a notice

of appeal timely filed after the grant of an appeal “shall act as a

supersedeas as provided in Code Section 5-6-46 and the procedure

thereafter shall be the same as in an appeal from a final judgment”);

see also Carr v. State, 303 Ga. 853, 870 n.19 (6) (815 SE2d 903)

(2018) (noting that appellant’s notice of appeal following the

granting of his application for interlocutory appeal should have

acted as supersedeas). We have previously held that this Code

section is a jurisdictional law that applies in criminal cases, see

Duke v. State, 306 Ga. 171, 177 (3) (a) (839 SE2d 348) (2019), and

                                  6
the reference to the notice of appeal acting as a supersedeas “as

provided in Code Section 5-6-46” means that the General Assembly

intended that the supersedeas in a granted interlocutory application

triggered by the filing of a notice of appeal would act in the same

manner as a supersedeas in a civil action. See, e.g., Jones v. Peach

Trader, Inc., 302 Ga. 504, 508 (807 SE2d 840) (2017) (noting that

“supersedeas is presumed to attach in civil cases as soon as a notice

of appeal is filed” and “deprives the trial court of the authority to act

on the judgment on appeal”).

     In contrast, OCGA § 5-6-45 provides for supersedeas in

criminal cases involving the death penalty and where the defendant

is admitted to bail. See OCGA § 5-6-45 (a) (“In all criminal cases, the

notice of appeal filed as provided in Code Sections 5-6-37 and 5-6-38

shall serve as supersedeas in all cases where a sentence of death has

been imposed or where the defendant is admitted to bail.”). This

means that the trial court cannot authorize the execution of a

convicted defendant or, if the defendant is out on bail, require her to

start serving her sentence while her appeal is pending.

                                   7
     Citing Waters v. State, 174 Ga. App. 438, 439 (1) (330 SE2d

177) (1985), the State argues that OCGA § 5-6-45 (a) governs the

notice of appeal here, and because Sanders has not been sentenced

to death or admitted to bail, that there is no supersedeas in effect.

We deem that contention unpersuasive. Sanders’ appeal is before us

following the timely grant of a certificate of immediate review and

the grant of an appeal by this Court pursuant to OCGA § 5-6-34 (b).

Thus, OCGA § 5-6-45 (a) does not govern the application of

supersedeas here, but rather, OCGA § 5-6-34 (b) does. Moreover,

under the general principle that the trial court is divested of

jurisdiction to alter the judgment or order appealed from, the trial

court was without jurisdiction to nolle pros the Second Indictment.

See Ricks, 303 Ga. at 568. Because Sanders’ notice of appeal

deprived the trial court of the authority to enter an order of nolle

prosequi as to the Second Indictment while this appeal was pending,

the order of nolle prosequi was a nullity. See OCGA § 5-6-34 (b); see

also Carr, 303 Ga. at 870 n.19 (6).

     The cases cited by the State in its argument on this question

                                  8
are inapposite, as none of them involve the supersedeas effect of an

interlocutory appeal regarding the denial of a special demurrer of an

indictment on which the trial court later took action. See State v.

LeJeune, 276 Ga. 179, 184 (3), (4) (576 SE2d 888) (2003) (trial court’s

granting the State’s request for order of nolle prosequi of a second

indictment, following the quashing of the first indictment, did not

trigger the statute barring the State from continuing to prosecute a

defendant if a trial court has twice quashed charges against him,

and the filing of a notice of appeal as to the first indictment did not

divest the trial court of jurisdiction to grant the State’s petition for

a nolle prosequi order as to the second indictment); Strickland v.

State, 258 Ga. 764, 765 (1) (373 SE2d 736) (1988) (filing of a notice

of appeal on an order denying a plea of former jeopardy does not

divest a trial court of jurisdiction to amend the order, nunc pro tunc,

to find the plea frivolous and dilatory); Brown v. State, 322 Ga. App.

446, 447-450 (1) (745 SE2d 699) (2013) (notice of appeal as to the

first indictment did not act as supersedeas as to trial court’s

consideration of the second indictment where trial court’s

                                   9
consideration did not directly or indirectly affect the issues on

appeal); Blanton v. State, 324 Ga. App. 610, 613-614 (751 SE2d 431)

(2013) (after being re-indicted a third time, defendant appealed, and

the Court of Appeals held that the trial court did not abuse its

discretion in granting an order of nolle prosequi as to the first

indictment).

     For these reasons, Sanders’ appeal from the denial of her

special demurrer as to the Second Indictment is not moot.

     3. Turning to the merits of her appeal, Sanders argues that

each of the counts against her in the Second Indictment is

insufficient and that her special demurrer should have been

granted. We agree with respect to Counts 2, 4, and 5. However, we

hold that Counts 1, 3, and 6 are not subject to a special demurrer on

the grounds argued by Sanders.

     “A defendant is entitled to be tried on a perfect indictment and

may file a special demurrer seeking greater specificity or additional

information concerning the charges contained in the indictment.”

Jones v. State, 289 Ga. 111, 115 (2) (c) (709 SE2d 773) (2011). With

                                 10
respect to a special demurrer, the test for determining the

constitutional sufficiency of an indictment

     is not whether it could have been made more definite and
     certain, but whether it contains the elements of the
     offense intended to be charged, and sufficiently apprises
     the defendant of what he must be prepared to meet, and,
     in case any other proceedings are taken against him for a
     similar offense, whether the record shows with accuracy
     to what extent he may plead a former acquittal or
     conviction.

(Punctuation and citation omitted.) State v. Wyatt, 295 Ga. 257, 260

(2) (759 SE2d 500) (2014); see also State v. Grube, 293 Ga. 257, 258

(2) (744 SE2d 1) (2013). “It is useful to remember that the purpose

of the indictment is to allow [the] defendant to prepare his defense

intelligently and to protect him from double jeopardy.” Jones, 289

Ga. at 116 (2) (c); see also Dunn v. State, 263 Ga. 343, 344 (2) (434

SE2d 60) (1993) (“Due process is satisfied where the indictment puts

the defendant on notice of the crimes with which he is charged and

against which he must defend.”). “We review a ruling on a special

demurrer de novo to determine the legal sufficiency of the

allegations in the indictment.” Hinkson v. State, 310 Ga. 388, 392 (3)


                                 11
(850 SE2d 41) (2020).

     (a) Count 1 charges Sanders with felony murder predicated on

conspiracy to commit aggravated assault, and reads as follows:

     [O]n the 22nd day of January, 2018, while in the
     commission of the offense of Conspiracy to Commit
     Aggravated Assault, a felony, [Sanders] did cause the
     death of Eugene Singletary, a human being, by gunshot,
     contrary to the laws of said State, the good order, peace
     and dignity thereof.

Sanders argues that Count 1 is flawed because it fails to sufficiently

allege: (i) the proximate cause element of felony murder; (ii) a

conspiracy because it does not identify the co-conspirator or an overt

act in furtherance of the conspiracy; (iii) facts about the aggravated

assault; and (iv) an inherently dangerous or life-threatening

underlying felony. Sanders’ arguments lack merit.

     (i) Sanders argues that Count 1 fails to allege proximate cause

in sufficient detail and that she should have been given more

information about the causal link between the alleged conspiracy

and Singletary’s death. We disagree.




                                 12
     Count 1 alleges that Sanders caused Singletary’s death by

gunshot while in the commission of conspiracy to commit aggravated

assault. The indictment therefore contains the requisite causal

element, gives Sanders notice of the charge against her, and

“enables [her] to intelligently prepare a defense and safeguard

against double jeopardy.” State v. English, 276 Ga. 343, 347 (2) (c)

(578 SE2d 413) (2003). See also OCGA § 16-5-1 (c) (“A person

commits the offense of murder when, in the commission of a felony,

he or she causes the death of another human being irrespective of

malice.”). While Sanders may desire greater detail about how the

conspiracy resulted in Singletary’s death, “[i]t is not required that

the indictment give every detail of the crime.” Id. at 346 (2) (a).

Instead, the additional detail desired by Sanders “may be

supplemented . . . by the pretrial discovery [s]he receives and any

investigation [her] counsel conducts.” Wyatt, 295 Ga. at 263 (2) (a).

“[T]he language of the indictment is not too vague to inform

[Sanders] of the charges against her[,]” and the trial court did not

err in denying the special demurrer on these grounds. (Citation and

                                 13
punctuation omitted.) Hester v. State, 283 Ga. 367, 368 (2) (659 SE2d

600) (2008).

     (ii) Sanders also argues that Count 1 is flawed because it fails

to sufficiently allege a conspiracy. More specifically, Sanders argues

that Count 1 fails to identify a co-conspirator or an overt act in

furtherance of the conspiracy. However, because the alleged

deficiencies are addressed in the allegations of the conspiracy count

of the indictment, we disagree that the alleged errors required a

special demurrer to be granted.

     “Although each count must be wholly complete within itself

and contain every allegation essential to constitute the crime, this

rule applies only to the offense rather than the form[,]” and “the

indictment is read as a whole.” State v. Jones, 274 Ga. 287, 288-289

(1) (553 SE2d 612) (2001); see also Hester, 283 Ga. at 368 (2) (the

rule applies to “essential elements of the crime, and not to the form

of the indictment or to factual details alleged therein”). Sanders’

claim that Count 1 must be vacated because it did not allege the

essential elements of the underlying offense of conspiracy to commit

                                  14
aggravated assault is a challenge to the form of the indictment. See

Middleton v. State, 310 Ga. 365, 369 (2) (850 SE2d 126) (2020).

Accordingly, because we read the indictment as a whole, we consider

whether Count 3, which charges Sanders with conspiracy to commit

aggravated assault, provides the information Sanders complains is

missing from Count 1.

     Count 3 charges Sanders with conspiracy to commit

aggravated assault, and it alleges that Sanders “did unlawfully

conspire with Eugene Singletary” to commit an aggravated assault

against Conley. Thus, assuming without deciding that Sanders is

correct in arguing that a co-conspirator had to be identified for the

indictment to be constitutionally sufficient, Count 3 provides this

information.

     Count 3 further alleges “the overt acts of planning to assault

said Chaz Conley and texting him to lure him to a certain location

under false pretenses[.]” Sanders argues that “planning to assault”

Conley does not qualify as an overt act. Assuming, arguendo, that

Sanders is correct in this assertion, the allegation that Sanders

                                 15
texted Conley “to lure him to a certain location under false

pretenses” sufficiently sets forth an overt act, and “we find no

authority requiring the indictment to set forth the particulars of the

overt act” in greater detail than what is alleged here. Bradford v.

State, 283 Ga. App. 75, 78 (2) (640 SE2d 630) (2006); see also

Simmons v. State, 174 Ga. App. 171, 172-173 (3) (329 SE2d 312)

(1985). Accordingly, the conspiracy elements alleged in Count 3 can

be considered with Count 1 for this analysis. And Count 1 is not

subject to a special demurrer on the ground that it does not

sufficiently allege a conspiracy.

     (iii) Sanders further argues that Count 1 is subject to a special

demurrer because it fails to allege facts about the aggravated

assault she allegedly conspired to commit. Specifically, Sanders

argues that she cannot tell from the indictment whom she allegedly

planned to assault or how she planned to do so. Sanders’ argument

lacks merit.

     “[A]n indictment does not have to contain every detail of the

crime to withstand a special demurrer,” but rather must allege the

                                    16
“underlying facts with enough detail to sufficiently apprise the

defendant of what [s]he must be prepared to meet.” (Citations and

punctuation omitted.) Kimbrough v. State, 300 Ga. 878, 881 (2) (799

SE2d 229) (2017). As set forth above, Count 3 alleges that Sanders

conspired to assault an identified victim, Conley. Because we

consider the indictment as a whole, see Jones, 274 Ga. at 288-289,

the victim’s identification provided in Count 3 may be used to

provide the information that Sanders complains is missing from

Count 1. See Wyatt, 295 Ga. at 260-261 (2).

     Further, the indictment is detailed enough for Sanders to

prepare her defense to the charge of felony murder predicated on

conspiracy to commit aggravated assault without additional

information regarding precisely how she planned to commit the

aggravated assault. Because Sanders had notice that the charge of

felony murder predicated on conspiracy to commit aggravated

assault involved the use of a firearm, Sanders was sufficiently

informed that she would need to defend against all the possible ways

in which she could have planned to commit an aggravated assault

                                17
using a firearm. See Hinkson, 310 Ga. at 394 (3) (“[A]n indictment

need not say how the defendant used the weapon or object that

aggravated the assault.”) (citation omitted); Arthur v. State, 275 Ga.

790, 791 (2) (573 SE2d 44) (2002) (affirming the denial of a special

demurrer because, “by alleging [the defendant’s] general use of a

gun, the State apprised him that he would have to defend against

all of the possible ways of committing the assault”). Accordingly,

Sanders’ arguments that a special demurrer was warranted as to

Count 1 on these grounds fail.

      (iv) Lastly, Sanders argues that Count 1 is subject to a special

demurrer because it fails to sufficiently allege an inherently

dangerous or life-threatening underlying felony. Sanders argues

that because the count fails to specify any aggravating factors, the

alleged conspiracy is actually one to commit a simple assault, which

is not an inherently dangerous felony. Sanders’ argument lacks

merit.

     The only limitation on the type of felony that may serve
     as an underlying felony for a felony murder conviction is
     that the felony must be inherently dangerous to human

                                 18
     life. For a felony to be considered inherently dangerous, it
     must be dangerous per se or it must by its circumstances
     create a foreseeable risk of death. In determining whether
     a felony meets that definition, this Court does not
     consider the elements of the felony in the abstract, but
     instead considers the circumstances under which the
     felony was committed.

Funck v. State, 296 Ga. 371, 373-374 (1) (768 SE2d 468) (2015).

Aggravated assault has been recognized by this Court as an

inherently dangerous felony. See, e.g., Smith v. State, 290 Ga. 768,

771 (2) (723 SE2d 915) (2012) (describing aggravated assault as an

“inherently dangerous felony” that can support a felony murder

conviction). It stands to reason, then, that a conspiracy to commit an

inherently dangerous felony, such as aggravated assault, would also

be inherently dangerous.

     Sanders argues that the count must allege the element that

aggravates the crime above a simple assault. We agree that this is

true where a defendant is charged with aggravated assault. See

Wyatt, 295 Ga. at 261 (2) (a) (an indictment for aggravated assault

must allege the “element that aggravates the crime above a simple

assault”). But as recounted in paragraph 4 (a) above, Count 1

                                 19
charges Sanders with felony murder based on the “offense of

Conspiracy to Commit Aggravated Assault, a felony,” and further

alleges that Sanders caused the death of Singletary by gunshot.

Thus, regardless of whether the State was required to name an

inherently dangerous felony in this count, the indictment implicitly

alleged the use of a deadly weapon (a gun) in the actions leading to

the death of Singletary, which sufficiently supports the aggravated

nature of the assault. See Lewis v. State, 283 Ga. 191, 195-196 (6)

(657 SE2d 854) (2008) (language of indictment alleging that

defendant “did while in commission of the felony of aggravated

assault, cause the death of [the victim] . . . by shooting him”

sufficient to put defendant on notice of grounds for aggravation

based on use of a deadly weapon); White v. State, 270 Ga. 804, 807

(1) (514 SE2d 14) (1999) (collecting cases and noting that the

aggravated nature of the assault was set out in the indictments

where the weapon named as being used was a “deadly weapon per

se”). Therefore, a special demurrer on the grounds argued by

Sanders here is not warranted, and Sanders’ argument that Count

                                20
1 should have been dismissed fails.

     (b) Sanders next argues that her special demurrer as to Count

2 of the Second Indictment should have been granted because it fails

to allege the elements of, or sufficient facts about, the conspiracy or

armed robbery and fails to sufficiently allege a causal connection

between the conspiracy and Singletary’s death. Count 2, which

charges Sanders with felony murder predicated on conspiracy to

commit armed robbery, reads as follows:

     [O]n the 22nd day of January, 2018, while in the
     commission of the offense of Conspiracy to Commit Armed
     Robbery, a felony, [Sanders] did cause the death of
     Eugene Singletary, a human being, by gunshot, contrary
     to the laws of said State, the good order, peace and dignity
     thereof.

The State concedes that Count 2 fails to sufficiently allege armed

robbery and contends that it does not intend to proceed with this

charge.

     We agree that Count 2 fails to allege the elements of the

predicate felony of conspiracy to commit armed robbery because in

neither that count nor any count in the Second Indictment has the


                                  21
State alleged the elements of a conspiracy to commit armed

robbery.5 In the context of post-conviction challenges to indictments,

we have previously stated:

     In order to satisfy due process when an indictment
     charges a compound felony such as felony murder, the
     count charging the compound offense must contain the
     essential elements of the predicate offense, or the
     indictment must contain a separate count charging the
     predicate offense completely, or the indictment must
     elsewhere allege facts showing how the compound offense
     was committed.

Stinson v. State, 279 Ga. 177, 178 (2) (611 SE2d 52) (2005); see also

Mikenney v. State, 277 Ga. 64, 65 (1) (586 SE2d 328) (2003) (“[A]n

indictment which omits an essential element of the predicate offense

in a count charging a compound offense can nonetheless satisfy the

requirements of due process as long as the indictment charges the

predicate offense completely in a separate count.” (citations and

punctuation omitted)); Dunn v. State, 263 Ga. 343, 344 (2) (434 SE2d

60) (1993) (same). The same holds true here. The defendant must



     5  The State purported to allege a conspiracy to commit armed robbery in
Count 4, but for the reasons explained below, that count is also subject to a
special demurrer. See Division 3 (d) below.
                                     22
have some understanding of how her alleged conduct amounted to

the predicate felony of the felony murder charge in order for that

charge to withstand a special demurrer. Thus, the essential

elements of the underlying felony of conspiracy to commit armed

robbery must be sufficiently alleged somewhere in the indictment

for this count to survive.

     The essential elements of conspiracy that must be alleged in an

indictment are set forth in OCGA § 16-4-8, which provides that “[a]

person commits the offense of conspiracy to commit a crime when he

together with one or more persons conspires to commit any crime

and any one or more of such persons does any overt act to effect the

object of the conspiracy.” See Hendricks v. State, 277 Ga. 61, 62 (2)

(586 SE2d 317) (2003) (“The elements of conspiracy to commit a

crime are conspiring and the performance of an overt act to effect

the crime.”). Because Count 2 fails to allege any of these elements

and there is no count for conspiracy to commit armed robbery

anywhere else in the Second Indictment, Count 2 fails. The trial

court therefore erred in denying Sanders’ special demurrer as to

                                 23
Count 2, and its judgment is therefore reversed as to this count.

      (c) Sanders argues that Count 3, which charges Sanders with

conspiracy to commit aggravated assault, should be dismissed

because it fails to allege a conspiracy or an aggravating factor.

However, Sanders’ arguments fail for the reasons outlined in

Division 3 (a) (ii)-(iv) above. Accordingly, Count 3 is not subject to a

special demurrer on these grounds.

      (d) Sanders also argues that her special demurrer as to Count

4 should have been granted because it is a duplicative charge. Count

4 is captioned “conspiracy to commit armed robbery,” but the

substance of this Count actually is the same as Count 3, which

alleges a conspiracy to commit aggravated assault. 6 The State


      6  Count 3 alleged that Sanders committed conspiracy to commit
aggravated assault by “conspir[ing] with Eugene Singletary to commit the
offense of Aggravated Assault against Chaz Conley, and in furtherance of said
conspiracy, the overt acts of planning to assault said Chaz Conley and texting
him to lure him to a certain location under false pretenses were done to effect
the object of the conspiracy[.]”
      Count 4 alleged that Sanders committed conspiracy to commit armed
robbery by “conspir[ing] with Eugene Singletary to commit the offense of
Aggravated Assault against Chaz Conley, and in furtherance of said
conspiracy, the overt acts of planning to assault said Chaz Conley and texting
him to lure him to a certain location under false pretenses were done to effect
the object of the conspiracy[.]”
                                      24
concedes that Count 4 does not sufficiently charge Sanders with a

conspiracy to commit armed robbery and that it does not intend to

go forward with this charge. We agree with Sanders that her special

demurrer as to Count 4 should have been granted.

     The substance, not the caption, of the indictment controls. See

State v. Eubanks, 239 Ga. 483, 484 (238 SE2d 58) (1977), superseded

in part on other grounds as noted in Palmer v. State, 282 Ga. 466,

467 (651 SE2d 86) (2007); Jackson v. State, 316 Ga. App. 588, 592

(2) (730 SE2d 69) (2012). Because Count 4 is “entirely duplicative”

of another count and provides “no additional facts by which it [could]

be distinguished from that count,” a grant of special demurrer is

warranted here. State v. Meeks, 309 Ga. App. 855, 859 (2) (711 SE2d

403) (2011); see also Williams v. State, 307 Ga. 778, 783 (2) n.8 (838

SE2d 235) (2020). The trial court erred in denying Sanders’ special

demurrer as to Count 4, and its judgment is therefore reversed as to

this count.

     (e) Sanders next argues that her special demurrer as to Count

5 should have been granted because it fails to allege any facts

                                 25
supporting the charged offense. We agree.

     Count 5 reads:

     [O]n the 22nd day of January, 2018, with intent that
     another person engage in conduct constituting a felony,
     [Sanders] did request Chaz David Conley to commit the
     felony offense of Violation of the Georgia Controlled
     Substances Act: Possession of a Controlled Substance,
     contrary to the laws of said State, the good order, peace
     and dignity thereof.

“A person commits the offense of criminal solicitation when, with

intent that another person engage in conduct constituting a felony,

he solicits, requests, commands, importunes, or otherwise attempts

to cause the other person to engage in such conduct.” OCGA § 16-4-

7 (a). The indictment alleges that Sanders requested that Conley

possess an unspecified amount of an unspecified drug, which the

indictment alleges is a felony violation of the Georgia Controlled

Substances Act. See OCGA § 16-13-30.

     While an indictment “does not have to contain every detail of

the crime to withstand a special demurrer,” it must “state the

essential elements of the offense charged” and “must allege the

underlying facts with enough detail to sufficiently apprise the

                                26
defendant of what [s]he must be prepared to meet.” (Citations and

punctuation omitted.) Kimbrough, 300 Ga. at 881 (2). Here, Count 5

of the Second Indictment fails to allege any underlying facts, such

as what drug Sanders requested that Conley possess or in what

quantity, that constitute a felony violation of the Georgia Controlled

Substances Act. As written, Count 5 does not give Sanders enough

information about the criminal solicitation charge to “prepare [her]

defense intelligently,” as Sanders could have violated the statute in

a number of possible ways. English, 276 Ga. at 346 (2) (a). Compare

Lord v. State, 235 Ga. 342, 343 (3) (219 SE2d 425) (1975) (indictment

sufficient to withstand special demurrer where it alleged that the

defendant possessed specified amount of marijuana in violation of

the Georgia Controlled Substances Act). And although we read the

indictment “as a whole[,]” Jones, 274 Ga. at 289 (1), it is not clear

from the allegations in the Second Indictment that the drug

referenced in Count 6, which alleges that Sanders committed felony

trafficking of methamphetamine, is the same drug that Sanders is

alleged to have requested Conley to possess in violation of the

                                 27
Georgia Controlled Substances Act in Count 5. Accordingly, the

special demurrer should have been granted as to Count 5, and the

trial court erred in denying it. The judgment of the trial court is

therefore reversed as to Count 5.

     (f) Lastly, Sanders argues that the trial court should have

granted her special demurrer as to Count 6 because the title of the

count is confusing, the count does not specify whether she is being

charged with a felony or misdemeanor, the count alleges an incorrect

date, and the count contains a grammatical error. We disagree that

the alleged errors warrant special demurrer as to this count.

     Sanders complains that the title of Count 6, “Trafficking

Methamphetamine or Amphetamine,” is confusing because the body

of the count charges her only with possessing methamphetamine.

While the title of this count could cause confusion, the substance of

the indictment controls, not the caption. See Eubanks, 239 Ga. at

484; Jackson, 316 Ga. App. at 592. And the substance of Count 6

clearly identifies methamphetamine as the controlled substance in

question. Sanders also complains that Count 6 fails to state whether

                                 28
she is being charged with a felony or misdemeanor. But it is clear

from the amount of methamphetamine specified in the indictment –

i.e., over 28 grams – that Sanders is being charged with felony

trafficking in violation of OCGA § 16-13-31 (e).

     Finally, Sanders complains that Count 6 alleges an incorrect

date and contains a grammatical error. But “[w]hen a special

demurrer points out an immaterial defect, the trial court need not

dismiss the defective charge, but may strike out or correct the

erroneous portion of the indictment.” Green v. State, 292 Ga. 451,

452 (2013); see also Reed v. State, 294 Ga. 877, 879-880 (2014)

(where date is not alleged to be an essential element of the offense

charged and accused has not raised an alibi defense, “any variance

between the date listed in the indictment and the date on which the

crime is proven to have occurred is of no consequence”). The trial

court did not err in denying Sanders’ special demurrer as to Count

6, and its judgment on that count is affirmed.

     Judgment affirmed in part and reversed in part. All the
Justices concur, except LaGrua, J., not participating.


                                 29